Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Horace Zhang (Reg. No. 76,171) on 01/25/2021.

The application has been amended as follows: 
(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:
display a content feed comprising a plurality of displayed cards, wherein each card of the plurality of displayed cards has a respective determined relevance score;
detect a new type of available information, the new type of available information being associated with a first card for display in [[a]] the content feed; 
determine that the first card has not been previously displayed in the content feed;
in accordance with detecting the new type of available information: 
	determine a relevance score of the first card;
determine a display threshold based on the respective determined relevance scores of the plurality of displayed cards; and
first card and the display threshold, increase, based on [[a]] the determination that the first card has not been previously displayed in the content feed, the relevance score of the first card from below [[a]] the display threshold to above the display threshold, wherein each card for display in the content feed having a respective relevance score above the display threshold is displayed in the content feed, and wherein each card for display in the content feed having the respective relevance score below the display threshold is not displayed in the content feed; 
	in accordance with increasing the relevance score of the first card above the display threshold:
cause the first card to be displayed in the content feed;
obtain data representing user interaction with the displayed first card; 
adjust, based on the data representing user interaction with the displayed first card, the relevance score of the first card; and 
modify [[a]] the display of the first card in the content feed based on the adjusted relevance score of the first card.

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein detecting the new type of available information includes:
	determining that a display frequency of the first card in the content feed is below a threshold display frequency. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein:
the first card is included in a plurality of cards for display in the content feed, the plurality of cards each having a second respective relevance score; and 
wherein increasing the relevance score of the first card above the display threshold includes increasing the relevance score of the first card above every other relevance score of the second respective relevance scores. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein causing the first card to be displayed in the content feed includes causing the first card to be displayed at the top of the content feed.

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein causing the first card to be displayed in the content feed includes causing the first card to be displayed at a position in the content feed based on the relevance score of the first card. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein:
obtaining the data representing user interaction with the displayed first card includes obtaining a signal representing user interest in the displayed first card; and
adjusting the relevance score of the first card includes increasing the relevance score of the first card in accordance with obtaining the signal representing user interest in the displayed first card. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 6, wherein the signal representing user interest in the displayed first card indicates a user-performed gesture associated with the displayed first card. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 6, wherein modifying the display of the first card in the content feed includes:
	in accordance with increasing the relevance score of the first card, increasing a first display rank of the first card in the content feed. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein:
obtaining the data representing user interaction with the displayed first card includes obtaining a signal representing user disinterest in the displayed first card; and
of the first card includes decreasing the relevance score of the first card in accordance with obtaining the signal representing user disinterest in the displayed first card. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein the signal representing user disinterest in the displayed first card indicates that a user scrolled past the first card in the content feed within a predetermined duration of displaying the first card in the content feed. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein modifying the display of the first card in the content feed includes:
	in accordance with decreasing the relevance score of the first card, decreasing a second display rank of the first card in the content feed.

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein:
 	adjusting the relevance score of the first card includes decreasing the relevance score of the first card below a second display threshold; and 
modifying the display of the first card in the content feed includes ceasing to display the first card in the content feed in accordance with decreasing the relevance score of the first card below the second display threshold. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein increasing the relevance score of the first card above the display threshold includes increasing the relevance score of the first card by a predetermined amount, and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
	determine that a second display frequency of the first card in the content feed is above a second threshold display frequency; and
	in accordance with determining that the second display frequency is above the second threshold display frequency:
 of the first card by the predetermined amount. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein: 
determining the relevance score of the first card includes determining the relevance score of the first card using a relevance model, the relevance score of the first card being less than the display threshold; and
adjusting the relevance score of the first card includes training the relevance model based on the data representing user interaction with the displayed first card.

(Currently Amended)  The non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
	 determine that a third display frequency of a second card previously displayed in the content feed is below a third threshold display frequency, wherein: 
the second card is associated with a type of available information different from the new type of available information; 
the second card is not displayed in the content feed at a first time; and
a relevance score of the second card is below [[the]] a second display threshold at the first time;
	in accordance with determining that the third display frequency is below the third threshold display frequency:
automatically increase, at a second time after the first time, based on the determination that the third display frequency is below the third threshold display frequency, the relevance score of the second card above the second display threshold; and
	in accordance with increasing the relevance score of the second card above the second display threshold, cause the second card to be displayed in the content feed. 

(Original) The non-transitory computer-readable storage medium of claim 1, wherein:
	the new type of available information includes health information; and


(Original) The non-transitory computer-readable storage medium of claim 1, wherein the new type of available information is provided by an external electronic device configured to detect the new type of available information. 

(Currently Amended) An electronic device, comprising:
one or more processors; 
a memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
	displaying a content feed comprising a plurality of displayed cards, wherein each card of the plurality of displayed cards has a respective determined relevance score;
detecting a new type of available information, the new type of available information being associated with first a card for display in [[a]] the content feed; 
determining that the first card has not been previously displayed in the content feed;
in accordance with detecting the new type of available information: 
	determining a relevance score of the first card; 
determining a display threshold based on the respective determined relevance scores of the plurality of displayed cards; and
after determining the relevance score of the first card and the display threshold, increasing, based on [[a]] the determination that the first card has not been previously displayed in the content feed, the relevance score of the first card from below [[a]] the display threshold to above the display threshold, wherein each card for display in the content feed having a respective relevance score above the display threshold is displayed in the content feed, and wherein each card for display in the content feed having the respective relevance score below the display threshold is not displayed in the content feed; 
of the first card above the display threshold:
causing the first card to be displayed in the content feed; 
obtaining data representing user interaction with the displayed first card; 
adjusting, based on the data representing user interaction with the displayed first card, the relevance score of the first card; and
modifying [[a]] the display of the first card in the content feed based on the adjusted relevance score of the first card.  

(Currently Amended) A method, comprising:
	at an electronic device with one or more processors and memory:
displaying a content feed comprising a plurality of displayed cards, wherein each card of the plurality of displayed cards has a respective determined relevance score;
detecting a new type of available information, the new type of available information being associated with a first card for display in the [[a]] content feed; 
determining that the first card has not been previously displayed in the content feed;
in accordance with detecting the new type of available information: 
	determining a relevance score of the first card; 
	determining a display threshold based on the respective determined relevance scores of the plurality of displayed cards; and
after determining the relevance score of the first card and the display threshold, increasing, based on [[a]] the determination that the first card has not been previously displayed in the content feed, the relevance score of the first card from below [[a]] the display threshold to above the display threshold, wherein each card for display in the content feed having a respective relevance score above the display threshold is displayed in the content feed, and wherein each card for display in the content feed having the respective relevance score below the display threshold is not displayed in the content feed; 
in accordance with increasing the relevance score of the first card above the display threshold:
first card to be displayed in the content feed; 
obtaining data representing user interaction with the displayed first card; 
adjusting, based on the data representing user interaction with the displayed first card, the relevance score of the first card; and 
modifying [[a]] the display of the first card in the content feed based on the adjusted relevance score of the first card.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 18 and 19, when considered as a whole, are allowable over the prior art of record.

Helvik et al. (US 20150249715 A1) - Helvik teaches that each time a user accesses his/her information feed, a next top X number of newly analyzed documents or information items may be added to the information feed based on their scores or rankings (¶ [0029]), each consecutive time the user opens the information feed, new documents may be added to the feed. However, the number of documents or information items is not a fixed number. It depends on the availability of new documents or other content items for the user and on any personalized settings applied to the feed by the user, for example, a total number of documents or information items that may be surfaced in the user's feed according to the user's desire, or a bottom threshold ranking or score for a document or content item that may be surfaced in the information feed, and the like… new documents or information items may nonetheless be added to the information feed by selecting documents or information items previously analyzed that did not have sufficient scores or rankings for inclusion in the information feed but that 
Bastide et al. (US 20130179806 A1) - Bastide teaches a tag cloud generator may identify (501) a tag source, (¶ [0037]), the tag cloud generator may assign (502) a score to each tag. The generator may also determine (503) if the tag is new… and if the tag is new, the tag cloud generator may increase (504) the tag's score (¶ [0038]). The score increases for new tags may be significant enough to cause the new tag's resulting scores to be at least as high as a median score from all of the tags in the cloud. In some examples, the resulting scores may be as high as an average score of all the tags in the cloud. Further, some examples may include that the resulting scores give the new tags scores within the top quarter or third of all the scores. Other examples may result in the new tags' scores to fall within the top ten percent of all the scores. Some examples may result in the new tags' scores having the highest scores in the tag cloud (¶ [0034])




The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179